PER CURIAM.
We have reviewed the several points raised by both parties, and except as noted below find no reversible error.
Appellees filed a claim of lien against real property owned by Delcon-Long Bayou Co., Inc. Delcon-Long had the lien transferred from the realty to a surety bond pursuant to Section 713.24, Florida Statutes (1975). A judgment for mechanic’s lien was finally entered against Delcon-Long and its surety, Allstate Insurance Company, in the sum of $19,018.40 plus costs of $1,906.14. That portion of the judgment against the surety relating to costs must be reduced to $100 because the bond specified by Section 713.24 is only required to be conditioned upon the satisfaction of the lien and the payment of costs not to exceed $100.
Accordingly, the judgment is affirmed, but the case is remanded with directions to reduce the total of the final judgment en*83tered against Allstate Insurance Company by $1,806.14.
McNULTY, Acting C. J., and GRIMES and SCHEB, JJ., concur.